Citation Nr: 0505759	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-18 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the veteran, prior to his death, had reopened a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD), so that the appellant may pursue that 
claim for the purpose of obtaining accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who died in September 2002, served on active 
duty from December 1967 through November 1970.  The appellant 
is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.:  Entitlement to 
service connection for PTSD for the purpose of obtaining 
accrued benefits; entitlement to service connection for the 
cause of the veteran's death; and entitlement to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in April 1981, 
the RO denied the veteran's claim of entitlement to service 
connection for PTSD.

2.  Evidence associated with the record between the time of 
the RO's April 1981 decision and the veteran's death in 
September 2002 was neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
was so significant that it had to be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's April 1981 decision, which denied entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 4005(c) 
(1976); 38 C.F.R. § 19. 192 (1980).  

2.  Prior to the veteran's death, the criteria to reopen his 
claim of entitlement to service connection for PTSD had been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for 
PTSD for the purpose of obtaining accrued benefits.  

Generally accrued benefits are those VA benefits which were 
due the veteran but unpaid at the time of his death.  More 
specifically, where the veteran dies on or after December 1, 
1962, periodic monetary VA benefits, to which he was entitled 
at his death under existing ratings or decisions, or those 
based on evidence in the file at date of death, and due and 
unpaid for a period not to exceed two years prior to the last 
date of entitlement will be paid to the living person first 
listed in the following order: (1) his spouse; or (2) his 
children (in equal shares); or (3) his dependent parents (in 
equal shares) or the surviving parent.  38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000 (2004). 

At the time of his death, the veteran had been seeking 
entitlement to service connection for PTSD.  However, that 
was not his first claim for that disorder.  In April 1981, 
the RO in Boise, Idaho, had denied his claim of entitlement 
to service connection for PTSD, primarily on the basis he did 
not have a diagnosis of a nervous disorder.  The veteran had 
been notified of that decision, as well as his appellate 
rights; however, he had not submitted a timely Notice of 
Disagreement (NOD) with which to initiate the appellate 
process.  Accordingly, that decision became final under the 
law and regulations then in effect.  38 U.S.C.A. § 4005(c) 
(1976); 38 C.F.R. § 19. 192 (1980).  

In June 2001, the veteran requested that the RO reopen his 
claim of entitlement to service connection for PTSD.  Then, 
as now, a claim which had been denied by the RO could not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis could not be considered.  38 U.S.C.A. 
§ 7105.  The exception to that rule was 38 U.S.C.A. § 5108 
which provided that if new and material evidence was 
presented or secured with respect to a claim which had been 
disallowed, the VA would reopen the claim and review the 
former disposition of the claim.

In June 2001, new and material evidence was that which had 
not previously been submitted to VA decision makers, which 
bore directly and substantially upon the specific matter 
under consideration, was neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled was so significant that it had to be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

During the course of the veteran's claim, the VA issued 
revised regulations which redefined the meaning of new and 
material evidence.  66 Fed. Reg. 45,620, 45630 (August 29, 
2001) (now codified at 38 C.F.R. § 3.156(a) (2004)).  That 
regulation became effective August 29, 2001, and applied to 
all claims filed on or after that date.  Since the veteran's 
request to reopen his claim predated those revisions, they 
did not apply to his case. 

Prior to the veteran's death, the RO had received a copy of a 
July 2001 report which showed that the veteran had been 
treated at the Christian Family Counseling Center.  That 
report showed that the veteran had a diagnosis of PTSD.  Such 
evidence was new in the sense that it had not previously been 
before VA decisionmakers.  It was also material.  Unlike the 
evidence which had been on file in April 1981, the new 
evidence showed that the veteran had a diagnosis of a nervous 
disorder, i.e., PTSD.  Not only did that diagnosis cure a 
significant deficit in the evidence which had existed in 
April 1981, the accompanying history suggested that such 
disorder was potentially related to a knife attack which had 
reportedly occurred in service.  While not dispositive, such 
evidence was so significant that it had to be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
it was sufficient to reopen the claim.  


ORDER

Prior to his death, the veteran reopened a claim of 
entitlement to service connection for PTSD, and therefore, 
the appellant's request to pursue that claim for the purpose 
of obtaining accrued benefits is granted.  


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the claim of entitlement to service 
connection for PTSD for the purpose of obtaining accrued 
benefits .  See, Elkins v. West, 12 Vet. App. 209 (1999).  
However, it would be premature for the Board to take such 
action prior to the RO, as it could result in prejudice to 
the appellant's claim.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); VAOPGCPREC 16-92.

Prior to consideration of the merits of any of the 
appellant's claims, the Board must ensure that the VA has met 
its statutory duty to assist the appellant in the development 
of those claims.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  In so doing, the VA must 
notify the appellant of the information and evidence 
necessary to substantiate her claims for VA benefits.  In 
particular, the RO must ensure that she has been notified of 
the following:  (1) the information and evidence not of 
record that is necessary to substantiate each of her specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the appellant 
is expected to provide; and (4) the need to furnish the VA 
any evidence in her possession that pertains to any of her 
claims, i.e., something to the effect that she should give 
the VA everything  she has pertaining to her claims. 

A de novo review of the evidence discloses that the veteran's 
initial claim of entitlement to service connection for 
psychiatric disability had been received by the RO in 
Pittsburgh, Pennsylvania in January 1971.  He reported that 
earlier that month, he had been admitted to VA Medical Center 
(MC) in Pittsburgh for treatment.  Although the RO requested 
the record of his hospitalization, those records were never 
received for inclusion in the claims folder.

During a March 1971 VA examination, the veteran reported that 
in service, he had been attacked and had received significant 
knife wounds.  The examiner found that the veteran had 
multiple scars on his upper back which were so ugly that he 
recommended a consultation with a plastic surgeon.  The 
veteran reported that the scars had caused him personal 
discomfort and had caused him to withdraw from social 
activities.  Consequently, the examiner also recommended a 
psychiatric consultation.  Following the psychiatric 
consultation, the diagnosis was drug addiction to multiple 
substances.  The consultant found no evidence of a neurosis 
or psychosis.  

On VA Form 21-4138, received in November 1974, the veteran 
reported that he had been hospitalized at the VAMC in Tucson, 
Arizona.  He noted that he had been treated for drug 
addiction and psychiatric problems.  In March 1975, the RO 
requested the records of that hospitalization from the Tucson 
VAMC; however, there is no evidence on file of any response 
to that request. 

As noted above, in July 2001, following an evaluation at the 
Family Christian Counseling Center, the veteran was found to 
have PTSD.  Records from Oklahoma Sports Science and 
Orthopaedics, dated in August 2001, show that the veteran was 
receiving weekly care for the management of his PTSD at the 
Family Christian Counseling Center.  Records of those 
counseling sessions have not been associated with the claims 
folder.

In addition to accrued benefits, the appellant seeks 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance under 38 U. S. C. Chapter 35.

The veteran died in September 2002 in the emergency room of 
Baptist Hospital.  The cause of death was acute intoxication 
from the ingestion of a combination of ethanol and 
venlafaxine.  An autopsy was performed, and the death was 
ruled a suicide.  A copy of the emergency room records from 
Baptist Hospital and the autopsy report have not been 
associated with the claims folder.

In October 2002, the RO received the appellant's claims on VA 
Form 21-534 for the following VA benefits:  Entitlement to 
service connection for the cause of the veteran's death for 
the purpose of receiving dependency and indemnity 
compensation (DIC); entitlement to death pension; entitlement 
to accrued benefits.  The same day the RO also received the 
appellant's claim of entitlement to burial benefits on VA 
Form 21-530.  

In October 2002, the RO notified the appellant of the 
information and evidence necessary to substantiate her claims 
of entitlement to DIC and death pension.  During the course 
of the appeal (August 2003), the RO also notified the 
appellant of the information and evidence necessary to 
substantiate her claims of entitlement to accrued benefits 
and her claim for eligibility for Dependents' Educational 
Assistance Allowance under 38 U.S.C. Chapter 35.  However, 
there is no evidence on file that the appellant has ever been 
provided notice of the information and evidence necessary to 
substantiate her claim of entitlement to burial benefits.

In its November 2002 decision, the RO denied the appellant's 
claim of entitlement to service connection for PTSD for the 
purpose of obtaining accrued benefits.  The RO also denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  Finally, the RO noted 
that the appellant was not entitled to service-connected 
burial benefits under 38 U.S.C. § 2307.  The following month, 
the  appellant was notified and provided a copy of that 
decision.  In its notice, the RO stated that the appellant 
was being denied death pension benefits due to fact that her 
income exceed the maximum annual death pension limit set by 
law.  In a separate letter, also dated in December 2002, the 
RO notified the appellant that it had denied her claim for 
plot or internment allowance, as well as her claim for 
nonservice-connected burial allowance.

In February 2003, the RO received the appellant's Notice of 
Disagreement with all issues (emphasis added).

In May 2003, the RO sent the appellant a Statement of the 
Case (SOC) with respect to the following issues:  Entitlement 
to service connection for the cause of the veteran's death; 
entitlement to accrued benefits; and eligibility to 
Dependents' Educational Allowance under 38 U.S.C. Chapter 35.  

The SOC did not include the issues of entitlement to death 
pension and entitlement to burial benefits.  However, since 
the appellant submitted a timely NOD, those issues should 
have been included in the SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

In light of the foregoing, additional development is 
warranted with respect to the issues of entitlement to 
service connection for diabetes mellitus, eye disability, 
heart disease, and hypertension.  Accordingly, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  The following actions are to be 
performed:

1.  Notify the appellant of the 
information and evidence necessary to 
substantiate her claim of entitlement to 
VA burial benefits.  In particular, 
ensure that she is notified of the 
following:  (1) the information and 
evidence not of record that is necessary 
to substantiate that claim; (2) the 
information and evidence that VA will 
seek to provide; (3) the information and 
evidence that the appellant is expected 
to provide; and (4) the need to furnish 
the VA any evidence in her possession 
that pertains to that claim, i.e., 
something to the effect that she should 
give the VA everything she has pertaining 
to that claim.

2.  Issue the appellant an SOC concerning 
her claims of entitlement to death 
pension and entitlement to burial 
benefits.  In so doing, notify her of the 
steps she needs to take in order to 
perfect her appeal with respect to those 
issues.  If, and only if, she perfects 
her appeal, return those issues to the 
Board for consideration.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 
202 (2004). 

3.  Request the records of the veteran's 
hospitalizations at the Pittsburgh VAMC 
in January 1971 and at the Tucson VAMC in 
November 1974.  Such records must be 
requested directly from each VAMC and 
should include, but are not limited to, 
discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, doctor's 
notes, nurse's notes, and prescription 
records.  Also request that the appellant 
provide any such records she may have in 
her possession.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

4.  Request records of the veteran's 
counseling which was performed by or 
through the Family Christian Counseling 
Center from July 2001 until his death in 
October 2002.  Such records should 
include, but are not limited to, records 
and notes from individual and group 
therapy, progress summaries, and 
prescription records.  Also request that 
the appellant provide any such records in 
her possession.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.  If the requested records 
are unavailable, notify the appellant and 
her representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

5.  Request the veteran's records from 
Baptist Hospital concerning his treatment 
and examination or evaluation on the day 
he died, September 15, 2002.  If 
applicable, also request records from any 
company or agency who transported him to 
the hospital, e.g., reports from an 
ambulance service, fire department, 
and/or emergency medical technician.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are unavailable, 
notify the appellant and her 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

6.  Request a copy of the autopsy report.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are unavailable, 
notify the appellant and her 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

7.  When all of the actions in Paragraphs 
1, 2, 3, 4, 5, and 6 have been completed, 
undertake any other indicated development 
and then readjudicate the issues of 
entitlement to service-connection for 
PTSD for the purpose of accrued benefits; 
entitlement to service connection for the 
cause of the veteran's death; and 
eligibility for Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  
If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
she and her representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the  appellant has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


